       ORDERED that default judgment be, and the same hereby is, entered in favor of Plaintiff

and against Defendants; and it is further

       ORDERED that VeriSign be, and the same hereby is, directed to change the registrar of

record for the defendant domain name to GoDaddy.com; and it is further

       ORDERED that Counts II through V of the Complaint be, and the same hereby are,

dismissed without prejudice.

       The Clerk is directed to enter judgment in accordance with this Order pursuant to Federal

Rule of Civil Procedure 58, to forward copies of this Order to all counsel of record, and email a

copy of this Order to Defendant at the address listed on file.

       This is a final order for purposes of appeal. To appeal, Defendant must file a written

Notice of Appeal with the Clerk of Court within thirty (30) days of the date of this Order. A

Notice of Appeal is a short statement stating a desire to appeal an order and identifying the date

of the order Defendant wishes to appeal. Failure to file a timely Notice of Appeal waives the

Defendant's right to appeal this decision.




Alexandria, Virginia
February 11, 2020
